                                        Entered on Docket
                                        March 02, 2021
                                        EDWARD J. EMMONS, CLERK
                                        U.S. BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF CALIFORNIA


                                        Signed and Filed: March 2, 2021
1

2

3

4                                     __________________________________________
                                      HANNAH L. BLUMENSTIEL
5                                     U.S. Bankruptcy Judge

6

7                           UNITED STATES BANKRUPTCY COURT
8                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
9    In re:                                 ) Case No. 21-30124 HLB
                                            )
10   JANICE L. GENVO,                       ) Chapter 13
                                            )
11                       Debtor.            )
                                            )
12
          ORDER DENYING DEBTOR’S REQUEST FOR FURTHER EXTENSION OF TIME
13
             This case comes before the court on Debtor Janice Genvo’s
14
     motion to extend the deadline to file the documents required by
15
     Section 5211 and Bankruptcy Rule 1007.2               The court has reviewed
16
     the Motion and hereby DENIES the Motion for lack of good cause
17
     shown.
18

19
                                   **END OF ORDER**
20

21

22

23

24

25   1 Unless otherwise indicated, all statutory citations shall refer to Title 11
     of the United States Code, aka the “Bankruptcy Code” and all citations to a
26
     “Bankruptcy Rule” shall refer to one of the Federal Rules of Bankruptcy
     Procedure.
27
     2   Dkt. 25 (the “Motion”).
28



                                         - 1 -
                     Court Service List

Janice L. Genvo
620 Manor Drive
Pacifica, CA 94044
